FILED
                            NOT FOR PUBLICATION                                 SEP 07 2010

                                                                            MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                           U.S. COURT OF APPEALS



                           FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                         No. 09-50305

               Plaintiff - Appellee,              D.C. No. 2:04-cr-00354-DSF-1

  v.
                                                  MEMORANDUM*
DANIEL NICHERIE, AKA Seal A,

               Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Central District of California
                     Dale S. Fischer, District Judge, Presiding

                            Submitted August 30, 2010**
                               Pasadena, California

Before:        KOZINSKI, Chief Judge, O’SCANNLAIN and GOULD, Circuit
               Judges.

       The district court never issued a ruling on Nicherie’s request for the funds

held in the attorney client trust accounts and the bail bond. Until it does, the matter



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
                                                                                page 2
is still pending before the district court and we have no jurisdiction. See 28 U.S.C.

§ 1291 (granting “jurisdiction of appeals from all final decisions of the district

courts”); Jacobsen v. U.S. Postal Serv., 993 F.2d 649, 662 (9th Cir. 1992).


      DISMISSED.